OPINION OF THE COURT On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and the motion of Wal-Mart Stores, Inc. and Wal-Mart Stores East, L.P. for summary judgment dismissing the complaint, insofar as asserted against them, denied. In a slip-and-fall case, a defendant property owner moving for summary judgment has the burden of making a prima facie showing that it neither (1) affirmatively created the hazardous condition nor (2) had actual or constructive notice of the condition and a reasonable time to correct or warn about its existence (see Lewis v Metropolitan Transp. Auth., 99 AD2d 246, 249 [1984], affd for reasons stated below 64 NY2d 670 [1984]). Triable issues of fact exist as to whether Wal-Mart Stores, Inc. and Wal-Mart Stores East, L.P. had notice of a hazardous condition and a reasonable time to correct or warn about its existence. Concur: Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman.